 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          EQUAL EMPLOYMENT                                 CASE NO. C14-1488 MJP
            OPPORTUNITY COMMISSION,
11                                                           ORDER RE POST-APPEAL
                                   Plaintiff,                DISCOVERY AND CASE
12                                                           SCHEDULE
                    v.
13
            BNSF RAILWAY COMPANY,
14
                                   Defendant.
15

16
            On March 14, 2016, this Court issued an Order on Injunctive Relief granting a permanent
17
     injunction against Defendant which required the company, once it had determined a need for
18
     additional medical information regarding n applicant who had received a conditional job offer, to
19
     either bear the cost of procuring the additional information or use the information available to
20
     make a definitive decision regarding the applicant’s medical qualifications for the position
21
     offered. The injunction further required Defendant, if it determined not to hire an applicant
22
     because the applicant was not medically qualified for the position, to provide a written
23

24


     ORDER RE POST-APPEAL DISCOVERY AND CASE SCHEDULE - 1
 1   explanation to the applicant of the basis for the “medically unqualified” determination. Dkt. No.

 2   160, Order on Injunctive Relief at 4-5.

 3          Defendant appealed the order. That appeal resulted in an opinion from the Ninth Circuit

 4   which agreed with this Court’s decision and held that an injunction was appropriately entered.

 5   However, the appellate court further found that “the district court did not make factual findings

 6   or articulate its reasoning” regarding the scope of the injunction and remanded the matter “for

 7   the district court to make further factual findings in order to establish the proper scope of the

 8   injunction.” Dkt. No. 176, Order and Amended Opinion at 27-28.

 9          The mandate finalizing that order was issued on December 4, 2019. Dkt. No. 182. In

10   response, this Court issued a minute order (Dkt. No. 183) directing the parties to file an updated

11   status report, which status report was filed on December 20, 2019. Dkt. No. 185.

12          The parties’ positions regarding the status of the case could hardly be more divergent.

13   Defendant insists that developments following the issuance of the Ninth Circuit’s opinion either

14   moot the action and require this Court to dismiss the entire matter or entitle Defendant to file a

15   motion pursuant to FRCP 60(b) seeking relief from the final injunctive order. Id. at 4-6. Plaintiff

16   opposes Defendant’s arguments and requests a limited amount of discovery, followed by the

17   filing of proposed findings of fact and conclusions of law regarding the scope of the injunction.

18          The Court agrees with Plaintiff: Defendant’s request regarding dismissal and/or a Rule

19   60(b) motion is outside the scope of the Ninth Circuit’s mandate, which is the operative

20   document before this Court and must determine the parameters of the next steps to be taken.

21   Accordingly, this Court ORDERS:

22          1. A discovery period commencing on the date of this order and concluding on March

23              15, 2020, regarding which:

24


     ORDER RE POST-APPEAL DISCOVERY AND CASE SCHEDULE - 2
 1                a. Discovery shall be limited in scope to evidence concerning Defendant’s

 2                    practices in effect from the date the injunction was entered to the present and

 3                    shall be directed toward the appropriate scope of the injunction, not the

 4                    relitigation of liability (which the Court considers settled by the Ninth Circuit

 5                    opinion);

 6                b. Discovery shall consist of no more than five interrogatories, five requests for

 7                    admission, and five request for production of documents from each side, as

 8                    well as no more than three depositions per side. The parties are ordered to

 9                    cooperate with one another in the scheduling of depositions and the

10                    production of substantive responses to discovery requests, and the entire

11                    discovery process must conclude by March 15, 2020;

12                c. Any discovery disputes must be brought before the Court using the “unified

13                    pleading” format outlined in Local Rule 37.

14         2. Each side shall file proposed findings of fact and conclusions of law related to the

15            scope of the injunction by no later than April 15, 2020.

16

17         The clerk is ordered to provide copies of this order to all counsel.

18         Dated January 2, 2020.

19

20
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
21

22

23

24


     ORDER RE POST-APPEAL DISCOVERY AND CASE SCHEDULE - 3
